Citation Nr: 1616201	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-24 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability, to include myocardial infarction, claimed as due to herbicides exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that this case was previously remanded in December 2013 and December 2014. 


FINDINGS OF FACT

1. The Veteran has been diagnosed with severe coronary artery disease. 

2.  The heart disease was not present until many years after service and is unrelated to any incident of service.  

3. The Veteran was not exposed to herbicides during service. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, this case was remanded by the Board on two prior occasions. The case was first remanded in December 2013, so that the Veteran could be scheduled for his requested Travel Board hearing. The case was later remanded in December 2014, so that the AOJ could conduct additional development regarding the Veteran's claimed in-service herbicide exposure.

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

Here, the Veteran participated in a Travel Board hearing in May 2014, and a copy of the hearing transcript has been associated with the record. Further, the AOJ solicited information regarding the Veteran's claimed in-service herbicide exposure from the Joint Services Records Research Center (JSSRC) via the Defense Personnel Records Information Retrieval System (DPRIS). The DPRIS informal responses and the JSRRC's August 2015 formal findings have been associated with the claims file. Accordingly, the Board finds that the AOJ has substantially complied with its prior remand directives of December 2013 and December 2014.

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated January 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service personnel records and private treatment records, and the Veteran has not indicated that he has additional evidence to submit. The AOJ has also undertaken significant efforts to assist the Veteran with substantiating his claim of herbicide exposure. All evidence obtained as a result of said efforts has been associated with the claims file, and there is no indication in the record that any additional evidence is available and not part of the claims file. See Pelegrini, 18 Vet. App. at 120. As there is no indication of a failure by VA to provide additional notice or assistance that reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the Board notes that the Veteran has not undergone VA heart examination. Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted. Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. There must also be evidence establishing that an event, injury, or disease occurred during service. Id.

The Board finds that a VA examination is not required in this case. The record contains competent evidence of a current disability. However, the record does not contain competent evidence that the Veteran was exposed to herbicides during service, for reasons discussed in greater detail below. Absent competent evidence of an in-service event, or that the Veteran's current disability is otherwise related to service, there is no obligation to provide the Veteran with a VA examination. See McLendon, 20 Vet. App. at 83; see also VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Finally, as noted above, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran and his representative presented oral arguments in support of his service connection claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disability. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In addition, certain enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Exposure to toxic herbicide agents shall be presumed for any veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 38 U.S.C.A. § 1116(f) (West 2014). Specifically, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii) (2015). Certain diseases are presumed related to herbicide exposure. See 38 C.F.R. § 3.309(e) (2015).  

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for a heart disability, to include as due to herbicide exposure, is not warranted.

At the outset, the Board finds competent evidence that the Veteran has a current heart disability. The claims file contains private treatment records from June 2005 to December 2009, during which time the Veteran sought ongoing treatment for a heart disorder. These records indicate that the Veteran was diagnosed with severe coronary artery disease and has undergone multiple procedures to address this disorder, to include percutaneous transluminal coronary angioplasty (PTCA) and the placement of stents in 2005, and coronary artery bypass surgery in 2009. As such, the Board finds that the first Shedden element has been met.

Here, presumptive service connection would apply in light of evidence suggesting that the Veteran was exposed to herbicides during service. In relevant part, presumptive service connection is available to veterans who were exposed to herbicide agents during service and who currently suffer from ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). See 38 C.F.R. § 3.309(e) (2015). As such, the central inquiry becomes whether the Veteran was exposed to herbicides during service. 

The record contains conflicting evidence on that point. In multiple lay statements, the Veteran has indicated that he was exposed to herbicide agents during land training in Vietnam. Specifically, the Veteran reports that he served aboard the USS William H. Standley during multiple tours of duty between 1969 and 1971. During this time, the Veteran and two other soldiers were transported to DaNang for specialized training that lasted approximately three days. The Veteran indicates that the nature of this training was highly sensitive in nature and may still be classified. 

The Veteran's Enlisted Performance Record confirms his presence aboard the USS William H. Standley between March 1969 and September 1971, and a December 2010 Personnel Information Exchange System (PIES) response indicates that the ship was present in the official waters of Vietnam during this time. However, the USS William H. Standley is not included on the list of known ships associated with service in Vietnam and exposure to herbicide agents. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated February 2016). As such, the Veteran's presence aboard the USS William H. Standley does not entitle him to presumptive service connection. Instead, service connection may only be granted if the Veteran's reported land training can be substantiated.    

However, the evidence of record does not tend to substantiate this event. Other than the Veteran's own lay statements, the only other evidence confirming the purported training is a January 2010 email from one of the Veteran's fellow servicemembers. In said email, the servicemember acknowledged that he and the Veteran served aboard the USS William H. Standley together, and that the ship once traveled to DaNang for several days of training. However, the servicemember does not confirm that soldiers actually disembarked the ship for said training, and cannot recall whether the Veteran participated in said training.  

In contrast, the Veteran's service personnel records do not indicate that he participated in land training in Vietnam at any time, or that he was otherwise present in the Republic of Vietnam during service. November 2010 and August 2015 DPRIS responses indicate that the ship's deck logs were reviewed for evidence of the reported training. Although the deck logs indicate that aircrafts were launched and recovered from the USS William H. Standley during the relevant timeframe, they do not identify the aircraft destinations or passengers. As such, it cannot be confirmed that any of these aircrafts traveled to DaNang, particularly to transport the Veteran to land for training purposes.  

Further, an August 2015 Formal Findings to Corroborate the Veteran's Allegation of Exposure to Herbicides (formal findings) indicate that the JSRRC was unable to verify the Veteran's claim, as the ship's history contained no reports of personnel going ashore to DaNang during the relevant time period. As such, neither the vessel's known history nor ship deck logs indicate that personnel went ashore at any time during the Veteran's period of service. 

In comparing the weight of the available evidence, the Board finds that the DPRIS and JSRRC reports hold greater probative value. See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding the Board, as fact finder, must determine the probative value or weight of evidence). Here, the Board finds the Veteran's reports to be both competent and credible. See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (holding that a veteran is competent to report on matters observed or within his personal knowledge); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). As such, the Veteran is competent to report on his in-service experiences, including participation in any training exercises, and his reports thereof have been consistent throughout the record.

However, the Veteran's statements must be weighed against the breadth of competent and credible evidence provided by DPRIS and JSRRC. The DPRIS and JSRRC reports are based upon extensive research efforts, to include a thorough and detailed review of the Veteran's service history, ship deck logs, documented vessel history, air operations logs, and passenger manifests. See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran). Such comprehensive efforts did not uncover any information to corroborate the Veteran's reports. In the absence of such evidence, the Board finds that the Veteran was not exposed to herbicides during service, such that presumptive service connection is not warranted at this time.

The Board also acknowledges a February 2015 lay statement from the Veteran, in which he asserts that prevailing winds in the Tonkin Gulf flow from West to East, such that herbicide agents would have been carried from land to his ship during service. However, the Veteran has provided no evidence in support of this contention, nor does the vessel's history verify such exposure. Additionally, service onboard a blue water naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides. Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (noting that a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure). 

Therefore, the Board holds that the evidence is against a finding that the Veteran was exposed to herbicides during service. The heart disease was not present until many years after service and is unrelated to any incident of service.  As such, service connection for a heart disability is not warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include as due to herbicide exposure, is denied.  






____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


